TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 9, 2018



                                     NO. 03-18-00211-CV


                            Juan Carlos Avila-Gonzalez, Appellant

                                                v.

                                  Maria Elena Avila, Appellee




    APPEAL FROM THE 452ND DISTRICT COURT OF McCULLOCH COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND FIELD
    AFFIRMED IN PART; REVERSED IN PART -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 30, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the portion of the trial court’s judgment that orders appellant to pay court costs. Therefore, the

Court reverses that portion of the trial court’s judgment. However, the Court finds that there was

no reversible error in the remaining provisions of the trial court’s judgment. Therefore, the

Court affirms the remaining provisions of the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.